DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-21are pending; 
Claims 1-21 are original; claims 10-17 are withdrawn;
Claims 1-9 and 18-21 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 18-21) in the reply filed on 11/02/2021 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.
Claim Objections
Claims 3, 19 and 20 are objected to because of the following informalities:  
Claim 3 should be amended to end with the period (.) see e.g. MPEP 608.01 (m). 
Claim 19, line 3 “mecahanism” should be amended to –mechanism–
Claim 19, line 4 “mecahanism” should be amended to –mechanism–
Claim 20, lines 1-2 “the the leverage” should be amended to –the leverage–
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is indefinite because in light of the disclosure it is unclear whether the term “a first shell” recited in line 4 is referring to the shell in line 2 or to some other element. In other words it is unclear how many first shells are being claimed because they are given the same designation “a first shell”.
Claim 18 is indefinite because it is unclear what scope the recitation “corresponding” intends to entail. The Examiner suggests the use of the term “respective” or “associated” as appropriate. 
Dependent claims 2-9 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 19-21 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Reed (U.S. Pat. No. 9480367 B2).
Regarding claim 1, Reed teaches a handicap palm assist system comprising:
a first shell (Reed; 102);
a second shell (Reed; 104);
at least one connector for removably attaching a first shell to the second shell (Reed; see Fig. 2 for configuration).
Regarding claim 2, Reed teaches a handrail (Reed; Abstract), the first shell (Reed; 102) and second shell (Reed; 104) sized to removably attach to the handrail.
claim 3, Reed teaches further comprising a handrail, the first shell (Reed; 102) having a first concave portion having an inside diameter substantially equal to the outside diameter of the handrail, the second shell (Reed; 104) having a second concave portion having an inside diameter substantially equal to the outside diameter of the handrail, the first shell and the second shell placing a force on the outside diameter of the handrail when connected to one another, wherein the two shells can be moved along the handrail when loosely connected, and can be tightened to one another with sufficient force that the two shells do not move with respect to the handrail (Reed; Col. 2 lines 51-52).
Regarding claim 4, Reed teaches where the first shell (Reed; 102) and the second shell (Reed; 104) are symmetrical.
Regarding claim 5, Reed teaches wherein the concave portion of the first shell (Reed; 102), and wherein the concave portion of the second shell (Reed; 104) further include a friction material (Reed; 118).
Regarding claim 6, Reed teaches wherein the outer surface of at least one of the first shell (Reed; 102) and the outer surface of the second shell (Reed; 104) includes a surface treatment to enhance gripping of the shell.
Regarding claim 7, Reed teaches where the first shell (Reed; 102) and the second shell (Reed; 104) are asymmetrical.
Regarding claim 8, Reed teaches wherein one the first shell (Reed; 102) and the second shell (Reed; 104) includes a handle (Reed; Abstract).
claim 18, Reed teaches a plurality of the first shells (Reed; 102) and a corresponding plurality of second shells (Reed; 104) sized to removably attach to the handrail.
Regarding claim 19, Reed teaches a handicap palm assist system comprising:
a handrail (Reed; Abstract) having a first end and a second end;
a first attachment mecahanism (Reed; R1 see annotated figure below) near the first end;
a second attachment mecahanism (Reed; R2 see annotated figure below) near the second end; and
a leverage collar (Reed; 100) formed in the handrail between the first end and the second end of the handrail.
Regarding claim 20, Reed teaches the the leverage collar (Reed; 100) is formed integrally with the handrail.
Regarding claim 21, Reed teaches a second leverage collar (Reed; 100) is formed integrally with the handrail.

    PNG
    media_image1.png
    670
    303
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (U.S. Pat. No. 9480367 B2) in view of Slatter (U.S. Pat. Pub. No. 20040238714 A1).
Regarding claim 9, Reed teaches wherein at least one of the first shell (Reed; 102) and the second shell (Reed; 104) includes a screw opening (Reed; R1 see annotated figure below) therein, the screw opening accepting a setscrew (Reed; R2 see annotated figure below).
However, Reed is silent to disclose that the set screw opening accepting the setscrew which can be tightened so that one end of the set screw contacts the hand rail. 	Slatter teaches the screw opening accepting a setscrew which can be tightened so that one end of the set screw contacts the hand rail (see Slatter; Fig. 2A). 
Reed and Slatter are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Reed having the screw opening such that the opening accepting the setcrew which contacts the handrail. The motivation would have been to provide appropriate grip during the retention. Therefore, it would have been obvious to modify Reed as specified in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631